DETAILED ACTION
Election/Restrictions
1.	Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 1 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/09/2021.

Allowable Subject Matter
2.	Claims 1-6, 16-19 and 22-23 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A screenshot capturing method, applied to an electronic device comprising a touch screen, the method comprising: in response to detecting a pressing operation acting on the touch screen and corresponding to three touch points, determining whether a distance between every two adjacent touch points in the three touch points is less than a specified distance; obtaining a duration of the pressing operation when determining that the distance between every two adjacent touch points in the three touch points is less than the specified distance; determining a page currently displayed on the touch screen as a specified page in response to determining the duration reaches a preset duration; obtaining a sliding operation acting on the touch screen, wherein the sliding operation and the pressing operation are successive operations; obtaining a positional relationship between an end point of the sliding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AMEN W BOGALE/Examiner, Art Unit 2628         

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628